Per Curiam.
On July 31, 1969, we granted the plaintiff’s motion for leave to file a petition for a writ of certiorari to review an order entered on July 3, 1969, by a justice of the Superior Court. Our order also provided that a stay of the Superior Court proceedings, which we had previously granted, was to remain in effect until further order of this court. The order which the petitioner requested us to review incorporated a decision of a justice of the Superior Court continuing these cases for a hearing on the merits to September 8, 1969, subject, however, to two conditions: (1) that plaintiff pay a special master’s fee of $375 within 15 days of the entry of the court’s order, and (2) that plaintiff pay to defendant’s counsel a fee of $520 within 30 days of the entry of such order. The order further provided that if those conditions were not complied with, plaintiff’s case against defendant would be dismissed with prejudice.
After examining the record we find that the trial justice continued the case to accommodate plaintiff after plaintiff himself represented to the court that he wanted his designated trial counsel to try his case, and after one of the attorneys from the designated counsel’s office informed the trial justice that plaintiff told him he felt he could raise the $375 due the master within the next 15 days if the trial justice would give him the opportunity to do so. The plaintiff’s designated trial counsel was not present at the July 2, 1969 hearing because of an engagement in another court. The record also shows that after the trial justice indicated he was going to order plaintiff to pay a counsel fee to defendant’s counsel as a condition for the continuance, he asked plaintiff if he had any comments to make about such fee and the attorney accompanying plaintiff replied that he had no comments to make with respect to the fee.
Upon reconsideration, in view of the plaintiff’s failure *401to object to the conditions set forth above at the time they were imposed, we believe that the writ was improvidently issued.
Alfred Silverstein, for petitioner.
Leonard Decof, for respondent.
The writ of certiorari is dismissed as improvidently issued and the stay heretofore entered is revoked.